FEDERATED INDEX TRUST Federated Investors Funds 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 DECEMBER 29, 2010 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:FEDERATED INDEX TRUST (the “Trust”) Federated Max-Cap Index Fund Federated Mid-Cap Index Fund 1933 Act File No. 33-33852 1940 Act File No. 811-6061 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Trust hereby certifies that the definitive forms of Prospectuses and Statements of Additional Information dated December 31, 2010, that would have been filed under Rule 497(c), do not differ from the forms of Prospectuses and Statements of Additional Information contained in the most recent Registration Statement for the Trust.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 40 on December 28, 2010. If you have any questions regarding this certification, please contact me at (412) 288-8239. Very truly yours, /s/ Todd P. Zerega Todd P. Zerega Assistant Secretary
